Exhibit 10.15

 

STATE OF ALABAMA    ) COUNTY OF MOBILE    )

MORTGAGE

KNOW ALL MEN BY THESE PRESENTS: That whereas COMPUTER SOFTWARE INNOVATIONS,
INC., a Corporation, hereinafter referred to as the “Mortgagor”, has become
justly indebted by this MORTGAGE (hereinafter sometimes referred to as this
“Mortgage”) to BILLYMC, INC. (formerly known as McAleer Computer Associates,
Inc.), a Corporation, hereinafter referred to as the “Mortgagee”, as evidenced
by promissory note of even date herewith, hereinafter described;

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS, that the undersigned Mortgagor,
in consideration of the premises and in order to secure the payment of all
indebtedness of Mortgagor to Mortgagee incurred pursuant to and evidenced by
said note including interest thereon as provided by said note and any and all
extensions and renewals thereof, or of any part thereof, and all interest
payable on all of said debt, including any extensions and renewals and the
interest thereon, and to secure compliance with all of the stipulations,
covenants, and agreements contained herein and of the sum of FIVE HUNDRED
TWENTY-FIVE THOUSAND AND NO/100 ($525,000.00) DOLLARS, cash to said Mortgagor in
hand paid by said Mortgagee, the receipt of which cash is hereby acknowledged
the said COMPUTER SOFTWARE INNOVATIONS, INC. as Mortgagor does grant, bargain,
sell and convey unto the said Mortgagee that certain real property in the County
of Mobile, State of Alabama, described as follows: to-wit:

PARCEL A

Lot B of a Resubdivision of Lot 16, Bel Air Executive Park, Second Unit, as
recorded in Map Book 37, page 28 of the Probate Court Records of Mobile County,
Alabama.

PARCEL B

Lot 15 of Parcel 2, Bel Air Executive Park, 2nd Unit, according to the plat
thereof recorded in Map Book 29, page 105 of the records in the office of the
Judge of Probate of Mobile County, Alabama

SUBJECT TO THE FOLLOWING:

1. Right of way granted to Alabama Power Company by instrument(s) recorded in
Real Property Book 3435, page 353.

2. Easement granted City of Mobile, a municipal corporation, by Louise E. M.
Farnell, et al dated September 22, 1961 and recorded in Real Property Book 288,
page 568.



--------------------------------------------------------------------------------

3. Easement granted Board of Water and Sewer Commissioners by E.G. Farnell and
Louise E. Farnell dated November 8, 1954 and recorded in Deed Book 648, page
624.

4. Right of way granted to Alabama Power Company by instrument(s) recorded in
Deed book 725, page 235.

5. Easement and right of way condemned by Alabama Power Company vs Edwin
Farnell, (Probate Court Case #6757)

6. Right of way granted to Alabama Power Company by instrument(s) recorded in
Real Property Book 2050, page 53.

7. Building setback line and drainage and utility line easements as shown on the
recorded plat of said Subdivision.

together with all rents and other revenues thereof and all rights, privileges,
hereditaments, and appurtenances thereunto belonging, or in any wise
appertaining, including any after-acquired title and easements and all rights,
title and interest now or hereafter owned by the Mortgagor in and to all
buildings and improvements, storm and screen windows and doors, gas, steam,
electric, and other heating, lighting, ventilating, air conditioning,
refrigeration, and cooking appliances or apparatus, elevators, plumbing,
sprinkling and other equipment and fixtures attached or appertaining to said
premises, all of which (“mortgaged property”) shall be deemed realty and are
conveyed by this mortgage.

TO HAVE AND TO HOLD the same unto the said Mortgagee, its successors and
assigns, forever.

PROVIDED ALWAYS, and this conveyance is upon the express condition, that if said
Mortgagor shall keep the covenants and agreements herein contained, and shall
well and truly pay when due to the said Mortgagee the indebtedness hereinabove
mentioned, according to the tenor and effect of that certain promissory note of
even date herewith, in the sum of FIVE HUNDRED TWENTY-FIVE THOUSAND AND NO/100
($525,000.00) DOLLARS, with or including interest thereon at the times and in
the manner provided for in said note, made by said Mortgagor and payable to the
Mortgagee, or order in Mobile, Alabama, then these presents shall be void;
otherwise they shall remain in full force.

And for the purposes of further (i) securing the payment of all indebtedness of
Mortgagor to Mortgagee incurred including any renewals or extensions of same,
(ii) securing the payment of all other indebtedness, now or hereafter owed, by
Mortgagor to Mortgagee, the Mortgagor covenants

 

2



--------------------------------------------------------------------------------

and agrees as follows:

1. That Mortgagor is lawfully seized in fee and possessed of said mortgaged
property and has a good right to convey the same as aforesaid, that Mortgagor
will warrant and forever defend the title against the lawful claims of all
persons whomsoever, and that said property is free and clear of all
encumbrances, easements, and restrictions not herein specifically mentioned.

2. That Mortgagor will pay all taxes, assessments, or other liens and
encumbrances taking priority over this mortgage when imposed upon said mortgaged
property and should default be made in the payment of same, or any part thereof,
said Mortgagee may pay the same as an additional secured debt of Mortgagor
hereby or may consider the same a default of the terms of this mortgage.

3. That Mortgagor will keep the buildings on said premises continuously insured
in such amounts, and in such manner as may be satisfactory to the Mortgagee
against loss by fire and such other hazards as Mortgagee may specify, with loss,
if any, payable to said Mortgagee, and will deposit with Mortgagee policies for
such insurance and will pay premiums thereto as the same become due. The
insurance coverage may be obtained from a person of Mortgagor’s choice,
provided, however, that Mortgagee reserves the right to refuse to accept, for
reasonable cause, an insurer offered by Mortgagor. Mortgagor shall give
immediate notice in writing to Mortgagee of any loss or damages to said premises
caused by any casualty. If Mortgagor fails to keep said property insured as
above specified, the Mortgagee may insure said property for its insurable value
against loss by fire or other hazards for the benefit of Mortgagee. The proceeds
of such insurance shall be paid by insurer to Mortgagee who is hereby granted
full power to settle and compromise claims under all policies and to demand,
receive and receipt for all sums becoming due thereunder: said proceeds, if
collected, to be credited on the indebtedness secured by this mortgage, less
cost of collecting the same, or to be used in repairing or reconstructing the
premises as the Mortgagee may elect; all amounts so expended by said Mortgagee
for insurance or for the payment of taxes, assessments or any other prior liens
shall become a debt due said Mortgagee additional to the indebtedness herein
described and at once payable without demand upon or notice to any person, and
shall be secured by the lien of this mortgage and shall bear interest at the
highest legal rate from date of payment by said Mortgagee and, if any action or
inaction by the Mortgagor in these respects has adversely affected the
Mortgagee’s security hereunder or any right of the Mortgagee in the

 

3



--------------------------------------------------------------------------------

mortgaged property, then, at the election of the Mortgagee and without notice to
any person, the Mortgagee may declare the entire indebtedness secured by this
mortgage due and parable and this mortgage subject to foreclosure and same may
be foreclosed as herein provided.

4. To take good care of the mortgaged property above described and not commit or
permit any waste thereon, and to keep the same repaired and at all times to
maintain the same in as good condition as it now is, reasonable wear and tear
alone accepted.

5. That no delay or failure of the Mortgagee to exercise any option to declare
the maturity of any debt secured by this mortgage shall be taken or deemed as a
waiver of the right to exercise such option or to declare such forfeiture either
as to past or present default on the part of said Mortgagor, and that the
procurement of insurance or payment of taxes by the Mortgagee shall not be taken
or deemed as a waiver of the right to declare the maturity of the indebtedness
hereby secured by reason of the failure of the Mortgagor to procure such
insurance or to pay such taxes, it being agreed that no terms or conditions
contained in this mortgage can be waived, altered, or changed except as
evidenced in writing signed by the Mortgagor and by the Mortgagee.

6. That Mortgagor will (i) pay and discharge all indebtedness of Mortgagor to
Mortgagee incurred pursuant to the said promissory note, including any renewals
or extensions of same, as they shall become due and payable, (ii) pay and
discharge all other indebtedness, whenever incurred, of Mortgagor or any of
them, to Mortgagee, not incurred pursuant to said promissory note, as such other
indebtedness shall become due and payable, and (iii) comply with all of the
stipulations contained herein.

7. That after any default on the part of the Mortgagor, the Mortgagee shall,
upon complaint filed or other proper legal proceeding being commenced for the
foreclosure of this mortgage, be entitled as a matter of right to the
appointment by any competent court or tribunal without notice to any party, of a
receiver of rents, issues and profits of said premises, with power to lease and
control the said premises and with such other powers as may be deemed necessary,
and that a reasonable attorney’s fee shall, among other expenses and costs, be
fixed, allowed, and paid out of such rents, issues, and profits or out of the
proceeds of the sale of said mortgaged property.

8. That all covenants and agreements of the Mortgagor herein contained shall
extend to and bind his heirs, executors, administrators, successors, and
assigns, and that such covenants and agreements and all options, rights,
privileges, and powers herein given, granted or secured to the Mortgagee shall
inure to the benefit of the successors or assigns of the Mortgagee.

 

4



--------------------------------------------------------------------------------

9. That the debt hereby secured shall at once become due and payable and this
mortgage subject to foreclosure as herein provided at the option of the holder
hereof when and if any statement of lien arising from any action or inaction by
the Mortgagor is filed under the statutes of Alabama relating to liens of
mechanics and materialmen, without regard to the form and contents of such
statement and without regard to the existence or nonexistence of the debt or any
part thereof, or of the lien on which such statement is based.

10. Encumbrance or transfer of the Property. That Mortgagor will not sell or
transfer the mortgaged property, and that Mortgagor will not create or permit to
exist any mortgage, encumbrance or other lien not herein mentioned (except the
creation of a purchase money security interest in household appliances) upon the
mortgaged property, without Mortgagee’s prior written consent. If Mortgagor
violates this covenant, Mortgagee may at Mortgagee’s option declare all of the
sums secured by this mortgage to be immediately due and payable.

If Mortgagee exercises such option to accelerate. Mortgagee shall mail Mortgagor
notice of such acceleration. Such notice shall provide a period of not less than
thirty (30) days from the date the notice was mailed within which Mortgagor may
pay the sum declared due. If Mortgagor fails to pay such sums prior to the
expiration of such period Mortgagee may, without further notice or demand on
Mortgagor, invoke any remedies permitted hereunder.

11. Plural or singular words used herein to designate the undersigned Mortgagor
shall be construed to refer to the maker or makers of this mortgage, whether one
or more persons or a corporation.

12. Preservation and Maintenance or Property; Leaseholds; Condominiums; Planned
Unit Developments. Mortgagor shall keep the property in good repair and shall
not commit waster or permit impairment or deterioration of the property. If this
mortgage conveys a leasehold estate, Mortgagor shall comply with the provisions
of any lease affecting the leasehold estate. If Mortgagor fails to do so,
Mortgagee shall have the right, but not the obligation to take such action as it
deems desirable to prevent or cure any default under such lease. Any amounts
disbursed by Mortgagee pursuant to this paragraph, with interest thereon at the
highest lawful rate, shall become additional indebtedness secured by this
mortgage. Mortgagor expressly grant to Mortgagee the right to enter upon the
property immediately and as often as Mortgagee desires in order to prevent or
cure any

 

5



--------------------------------------------------------------------------------

such default by Mortgagor. Mortgagor shall not surrender his leasehold estate or
interest, or modify or terminate any lease affecting such estate or interest
without the prior written consent of Mortgagee. If this mortgage conveys a unit
in a condominium or a planned unit development, Mortgagor shall perform all of
Mortgagor’ obligations under the declaration or covenants creating or governing
the condominium or planned unit development, under by-laws and regulations of
the condominium or planned unit development, and under all other constituent
documents. If a condominium or planned unit development rider is executed by
Mortgagor and recorded together with this mortgage, such rider shall be
incorporated herein by reference and shall amend and supplement the covenants
and agreements of this mortgage as if the rider were a part hereof.

13. Environmental Matters. Mortgagor represent and warrant that neither the
premises nor Mortgagor are in violation or subject to any existing pending or
threatened investigation or inquiry by any governmental authority or any
response costs or remedial obligations under any applicable laws pertaining to
health or the environment or hazardous substances as such are defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, as codified at 42 U.S.C. Section 9601 et. seq. (“CERCLA”) the Hazardous
Materials Transportation Act, 49 U.S.C., Section 1801, et.seq; the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et.seq; or the Alabama
Hazardous Waste Management, Code of Alabama, as amended and any other or later
laws (herein sometimes collectively called “Applicable Environmental Laws”); and
this statement would continue to be true and correct following disclosure to the
applicable governmental authorities of all relevant facts, conditions and
circumstances, if any, presently known to the Mortgagor pertaining to the
premises; that Mortgagor have not obtained and are not required to obtain any
permits, licenses or similar authorizations to construct, occupy, operate or use
any buildings, improvements, fixtures and equipment forming a part of the
premises by reason of any Applicable Environmental Laws; that Mortgagor have
taken all steps necessary to determine and has determined that no oil, toxic or
released on the premises; and that the use which Mortgagor have made, makes or
of any oil, toxic or hazardous substances or solid waste on or to the premises
(the terms “hazardous substance” and “release” shall have the meanings so as to
broaden the meaning of any term defined thereby, and to the extent that the laws
of the State of Alabama establish a meaning for “hazardous substance”, “release”
or “disposal” which is broader than that specified in CERCLA such broader
meaning shall apply). Mortgagor do hereby agree to

 

6



--------------------------------------------------------------------------------

pay all cost arising from or pertaining to any such Applicable Environmental
Laws as a result of any actions, omissions, events, or circumstances and to
indemnify and hold Mortgagee harmless therefrom. This indemnity shall survive
the release and cancellation of any of the Secured Indebtedness and the release
and cancellation and/or reconveyance of this mortgage.

14. Mortgagor Not Released. If Mortgagee agree for the benefit of any debtor to
extend the time for payment or to modify the amortization of the indebtedness,
or any part thereof, Mortgagee’s action shall not release in any manner the
continuing liability of Mortgagor or any other person on the indebtedness,
Mortgagor shall have no right to require Mortgagee to initiate proceedings
against any obligor on the indebtedness, to refuse to extend the time for
payment by such person, or to refuse otherwise to modify the amortization of any
of the indebtedness.

15. Priority of this Mortgage; Extensions, Modifications and Renewals. This
paragraph shall also be notice that Mortgagee reserves the right to modify,
extend, consolidate, and renew the indebtedness, or any portions thereof, and
the rate of interest charged thereon, without affecting the priority of the lien
created by this mortgage.

UPON CONDITION, HOWEVER, that if the Mortgagor shall well and truly pay and
discharge the indebtedness hereby secured, (which include payment of taxes and
insurance, the satisfaction of prior encumbrances and any other indebtedness
owed to the Mortgagee by the Mortgagor before the full payment of this mortgage)
as it shall become due and payable and shall in all things do and perform all
acts and by them herein agreed to be done according to the tenor and effect
hereof, then and in that event only, this conveyance shall be and become null
and void; but should default be made in the payment of the indebtedness hereby
secured, including any renewals or extensions thereof or any part thereof, or
should default be made in the repayment of any sum expended by said Mortgagee
under the authority of any of the provisions of this mortgage or should the
interest of said Mortgagee in said property become endangered by reasons of the
enforcement of any prior lien or encumbrance thereon arising from any action or
inaction by the Mortgagor, or should the Mortgagor do or fail to do or perform
any other act or thing, that constitutes default under the promissory note, then
in any of said events the whole of the indebtedness hereby secured, or any
portion or part of same may not at said date have been paid, with interest
thereon, shall at once become due and payable and this mortgage subject to
foreclosure at the option of the Mortgagee, all notice of the exercise of such
option either contained herein or by law being hereby expressly

 

7



--------------------------------------------------------------------------------

waived; and the Mortgagee shall have the right to enter upon and take possession
of the property hereby conveyed and after or without taking such possession to
sell the same before the County Court House door or where such foreclosure sales
customarily take place in the county wherein the property is located, and, if
the property is situated in two or more counties, in any such county, at public
outcry for cash, after first giving notice of the time, place and terms of such
sale by publication once a week for three consecutive weeks prior to said sale
in some newspaper published in said County as required under the Code of Alabama
1975, as amended, and upon the payment of the purchase money the Mortgagee, or
owner of the debt and mortgage, or auctioneer, shall execute to the purchaser
for and in the name of the Mortgagor a good and sufficient deed to the property
sold; the Mortgagee shall apply the proceeds of said sale: First, to the expense
of advertising, selling, and conveying, including a reasonable attorney’s fee;
second, to the payment of any amounts that may have been expended or that may
then be necessary to expend in paying insurance, taxes, and other encumbrances,
with interest thereon; third, to the payment in full of the principal
indebtedness and interest thereon, whether the same shall or shall not have
fully matured at the said of said sale, but no interest shall be collected
beyond the date of sale; and fourth, the balance, if any, to be paid over to the
said Mortgagor or to whomever then appears of record to be the owner of said
property. The Mortgagee may, at any sale made under this mortgage, bid and
become the purchasers of said property, or any part thereof or interest therein,
like a stranger hereto, in which event the auctioneer making the sale shall make
the deed in the name of the Mortgagor, and all recitals made in any deed
executed under this mortgage shall be evidenced of the facts therein recited.

IN WITNESS WHEREOF, said Mortgagor has hereunto caused this instrument to be
signed and sealed on this the 2nd day of January, 2007.

 

COMPUTER SOFTWARE INNOVATIONS, INC. By:  

/s/ Nancy K. Hedrick

Its:   President and CEO       Mortgagor

 

8



--------------------------------------------------------------------------------

STATE OF                     )

COUNTY OF                     )

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that              whose name as              of COMPUTER SOFTWARE
INNOVATIONS, INC., a Delaware corporation, is signed to the foregoing Mortgage
as Mortgagor and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he/she as such officer and
with full authority executed the same voluntarily on the day the same bears
date.

Given under my hand and official seal this the      day of                     ,
2007.

 

 

 

  NOTARY PUBLIC,                      COUNTY                      (Affix seal)  
My commission expires

PREPARED BY:

MICHAEL E. BALLARD

Ulmer, Hillman & Ballard, P.C.

1908 Government Street

Post Office Box 66196

Mobile, Alabama 36660

(251) 473-4228

 

9